Exhibit 10.1
AMENDMENT NO. 2 TO
NOTE PURCHASE AGREEMENT
(2011)




This AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT (this "Amendment"), is dated as
of June 29, 2016, by and among Sovran Self Storage, Inc., a Maryland corporation
("Sovran") and Sovran Acquisition Limited Partnership, a Delaware limited
partnership ("SALP, and together with Sovran, the "Obligors") and the Required
Holders.  Capitalized terms used but not defined herein have the meanings given
to them in the Note Purchase Agreement (as defined below).
RECITALS
WHEREAS, the Obligors issued $100,000,000 aggregate principal amount of its
5.54% Senior Guaranteed Notes, Series D, due August 5, 2021 (the "Notes")
pursuant to that certain Note Purchase Agreement dated as of August 5, 2011
(together with all schedules, annexes and exhibits thereto, the "Note Purchase
Agreement") among the Obligors, and each of the purchasers named on Schedule A
thereto; and
WHEREAS, the Borrower and the noteholders party hereto desire to amend certain
provisions of the Note Purchase Agreement on the terms and conditions contained
herein; and
WHEREAS, in accordance with Section 17.1 of the Note Purchase Agreement, the
provisions of the Note Purchase Agreement being amended pursuant to Section 2
hereof may be amended with the written consent of the Obligors and the Required
Holders.
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
Section 1.  Incorporation of Recitals.  The above Recitals are hereby confirmed
by the parties hereto and incorporated into this Amendment in their entirety.
Section 2.  Amendments to Note Purchase Agreement.  Upon the effectiveness of
this Amendment, the Note Purchase Agreement is hereby amended as follows:

 
(a)
Section 10.17 of the Note Purchase Agreement shall be replaced in its entirety
as follows:
 
"Section 10.17.  [Intentionally Omitted.]"
 
 
(b)
Section 11(g) of the Note Purchase Agreement shall be replaced in its entirety
as follows:
 
"(g)            (i) either Obligor or any Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Debt other than the Notes that is
outstanding in an aggregate principal amount in excess of the Debt Threshold
beyond any period of grace provided with respect thereto, or (ii) either Obligor
or any Subsidiary is in default in the performance of or compliance with any
material term of any instrument, mortgage, indenture or other agreement relating
to any Debt other than the Notes in an aggregate principal amount in excess of
the Debt Threshold or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or one or more
Persons are entitled to declare such Debt to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment, or (iii) as
a consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into equity interests or the exercise by either Obligor or any Subsidiary of a
contractual right to prepay such Debt), either Obligor or any Subsidiary has
become obligated to purchase or repay Debt other than the Notes before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least the Debt Threshold; or"
 
 
(c)
The definition of "Capitalization Rate" set forth in Schedule B to the Note
Purchase Agreement shall be replaced in its entirety as follows:
 
""Capitalization Rate" means a rate equal to seven and one-quarter of one
percent (7.25%)."
 
 
(d)
The definition of "Consolidated Assumed Amortizing Unsecured Debt Service
Charges" set forth in Schedule B to the Note Purchase Agreement shall be
replaced in its entirety as follows:
 
""Consolidated Assumed Amortizing Unsecured Debt Service Charges" means, as of
any date of determination, an amount equal to the actual interest and principal
payments for the immediately preceding six month period on all Unsecured Debt of
the Obligors and their respective Subsidiaries for borrowed money or in respect
of reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding on such
date."
 
 
(e)
Schedule B to the Note Purchase Agreement is amended by adding the following
definition of "Debt Threshold" in the appropriate alphabetical location:
 
""Debt Threshold" means $10,000,000, provided, however, if the Bank Credit
Agreement is at any time amended such that an event of default would occur under
the Bank Credit Agreement if there is cross default in an amount greater than
$10,000,000, the reference to $10,000,000 in this definition shall be replaced
by such new amount in the Bank Credit Agreement, up to a maximum of
$25,000,000."



Section 3.  Effect of Amendment.  This Amendment shall be fully effective and
binding on all the parties hereto and all holders of the Notes as of the date
hereof upon the execution and delivery of this Amendment by the Obligors and the
Required Holders (the "Effective Date").  The Obligors will deliver executed or
true and correct copies of this Amendment to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by all the
necessary parties hereto.
Section 4.  Ratification.  Except as specifically set forth in this Amendment,
the terms of the Note Purchase Agreement, as amended hereby, shall remain in
full force and effect and are hereby ratified and affirmed, in their entirety.
Section 5.  Representation of Authority.  By execution and delivery of this
Amendment, each party hereby represents and warrants to the other parties that
the person executing this Amendment for such party is duly authorized to execute
this Amendment on behalf of such party.
Section 6.  Representations and Warranties of the Obligors.  To induce the
Required Holders to execute and deliver this Amendment, each of the Obligors
represents and warrants to the holders of the Notes that on the date hereof:

 
(a)
Authorization, Etc.  This Amendment has been duly authorized by all necessary
corporate or partnership action on the part of it, and the Note Purchase
Agreement, as amended by this Amendment, constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally, and (ii) general principals of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).
 
 
(b)
Compliance with Laws, Other Instruments, Etc.  The execution, delivery and
performance by it of this Amendment will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of a Lien in
respect of any property of it under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws,
partnership agreement, limited liability company agreement or any other
agreement or instrument to which it is bound or by which it or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to it or
(iii) violate any provision of any statute or other rule or regulations of any
Governmental Authority applicable to it.
 
 
(c)
Governmental Authorizations, Etc.  No consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by it of this
Amendment, except any that have been obtained and are in full force and effect.
 
 
(d)
No Default.  As of the date hereof, after giving effect to this Amendment, no
Default or Event of Default has occurred which is continuing.
 
 
(e)
No Fees.  It has not, nor has any Subsidiary or Affiliate of it, directly or
indirectly, paid or caused to be paid any consideration or remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any creditor
of the Obligors or any Subsidiary Guarantor as consideration for or as an
inducement to the entering into by any such creditor of any amendment or other
modification to any credit facility, the effect of which amendment or other
modification is to amend or modify any provisions thereof similar to the
modifications reflected in this Amendment.



Section. 7.  Fees of Counsel.  The Obligors shall pay the reasonable fees and
disbursements of Greenberg Traurig, LLP, as special counsel for the holders of
the Notes, relating to the transactions contemplated by this Amendment, as set
forth in a statement delivered to the Obligors.
Section 8.  Amendment Fee.  The Obligors agree to pay, on or before the date of
this Amendment, an amendment fee to each holder of Notes in the amount of .10%
(ten basis points) on the principal amount of Notes held by such holders.
Section 9.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.
Section 10.  Governing Law.  This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
State that would require or permit the application of the laws of a jurisdiction
other than such State.
Section 11.  Electronic Delivery.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or by electronic mail in "portable
document format" (".pdf") form or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall be effective as delivery of a manually executed
counterpart of this Amendment.




[Remainder of page intentionally left blank; next page is signature page]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date hereof.


OBLIGORS:


SOVRAN SELF STORAGE, INC.




By:            /s/ Andrew J. Gregoire          
      Name:  Andrew J. Gregoire
      Title:     Chief Financial Officer




SOVRAN ACQUISITION LIMITED PARTNERSHIP


By:  Sovran Holdings, Inc., its general partner




By:            /s/ Andrew J. Gregoire          
      Name:  Andrew J. Gregoire
      Title:     Chief Financial Officer












































[Signature Page – Amendment No. 2 to Note Purchase Agreement (2011 Notes)]

--------------------------------------------------------------------------------

This Amendment is hereby accepted and agreed to as of the date thereof.
 

 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
By:    /s/ Eric Seward                                            
      Name:  Eric Seward
      Title:     Vice President
 
 
 
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
By:     Prudential Private Placement Investors, L.P.
           (as Investment Advisor)
 
By:      Prudential Private Placement Investors, Inc.
            (as its General Partner)
 
By:    /s/ Eric Seward                                            
      Name:  Eric Seward
      Title:     Vice President
 
 
 
FARMERS NEW WORLD LIFE INSURANCE COMPANY
 
By:     Prudential Private Placement Investors, L.P.
            (as Investment Advisor)
 
By:     Prudential Private Placement Investors, Inc.
            (as its General Partner)
 
By:    /s/ Eric Seward                                            
      Name:  Eric Seward
      Title:     Vice President
 
 
 
ZURICH AMERICAN INSURANCE COMPANY,
 
By:     Prudential Private Placement Investors, L.P.
            (as Investment Advisor)
 
By:     Prudential Private Placement Investors, Inc.
            (as its General Partner)
 
By:    /s/ Eric Seward                                            
      Name:  Eric Seward
      Title:     Vice President
 

 
[Signature Page – Amendment No. 2 to Note Purchase Agreement (2011 Notes)]

--------------------------------------------------------------------------------



This Amendment is hereby accepted and agreed to as of the date thereof.


Minnesota Life Insurance Company
Farm Bureau Life Insurance Company of Michigan
Colorado Bankers Life Insurance Company
Great Western Insurance Company
Catholic United Financial
American Fidelity Assurance Company
American Republic Insurance Company
Trustmark Insurance Company
United Insurance Company of America
Dearborn National Life Insurance Company
Blue Cross and Blue Shield of Florida, Inc.
New Era Life Insurance Company
American-Amicable Life Insurance Company of Texas
IA American Life Insurance Company


By: Advantus Capital Management, Inc.


By:     /s/ Gregory Ortquist                                
Name: Gregory Ortquist
Title: Vice President


















[Signature Page – Amendment No. 2 to Note Purchase Agreement (2011 Notes)]

--------------------------------------------------------------------------------



This Amendment is hereby accepted and agreed to as of the date thereof.


Massachusetts Mutual Life Insurance Company


By:  Babson Capital Management LLC
        as Investment Adviser




By:    /s/ Thomas P. Shea                                  
Name: Thomas P. Shea
Title: Managing Director




MassMutual Asia Limited


By:  Babson Capital Management LLC
        as Investment Adviser




By:     /s/ Thomas P. Shea                                 
Name: Thomas P. Shea
Title: Managing Director




C.M. Life Insurance Company


By:  Babson Capital Management LLC
         as Investment Adviser




By:     /s/ Thomas P. Shea                                 
Name: Thomas P. Shea
Title: Managing Director












[Signature Page – Amendment No. 2 to Note Purchase Agreement (2011 Notes)]

--------------------------------------------------------------------------------



This Amendment is hereby accepted and agreed to as of the date thereof.


RiverSource Life Insurance Company


By:     /s/ Thomas W. Murphy                          
Name: Thomas W. Murphy
Title: Vice President-Investments












































[Signature Page – Amendment No. 2 to Note Purchase Agreement (2011 Notes)]

--------------------------------------------------------------------------------



This Amendment is hereby accepted and agreed to as of the date thereof.


MTL Insurance Company


By: Pan-American Life Insurance Group


By:      /s/ Lisa Baudot                                       
Name: Lisa Baudot
Title: Vice President, Securities






































[Signature Page – Amendment No. 2 to Note Purchase Agreement (2011 Notes)]

 